DETAILED ACTION

Election/Restrictions
Due to establishment of allowable subject matter, the previous restriction requirement (dated October 27, 2020) is hereby withdrawn.  
Claims 1-15 are treated on their merits below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited within the IDS documents submitted on January 13, 2020 and August 5, 2020 have been considered.

Allowable Subject Matter
Claims 1-15 are allowed.  
The following is an examiner’s statement of reasons for allowance.
The prior art of record does not teach or suggest the disclosed invention regarding:
A method of manufacturing a semiconductor device, comprising: 

forming a first layer containing silicon, carbon, and nitrogen by performing a set a predetermined number of times, the set including: 
supplying a first precursor, which contains at least two Si-N bonds and at least one Si-C bond in one molecule, to the substrate; and 
supplying a second precursor, which contains nitrogen and hydrogen, to the substrate; and 
forming a second layer by supplying an oxidant to the substrate, to thereby oxidize the first layer, as recited in claim 1.  Claims 2-13 depend from claim 1. 

A substrate processing apparatus comprising: 
a process chamber in which a substrate is processed;  31 6075476-1HITACHI 13-0002253US01 
a first precursor supply system configured to supply a first precursor, which contains at least two Si-N bonds and at least one Si-C bond in one molecule, to the substrate in the process chamber; 
a second precursor supply system configured to supply a second precursor, which contains nitrogen and hydrogen, to the substrate in the process chamber; 
an oxidant supply system configured to supply an oxidant to the substrate in the process chamber; and 

forming a first layer containing silicon, carbon, and nitrogen by performing a set a predetermined number of times, the set including: 
supplying the first precursor to the substrate; and 
supplying the second precursor to the substrate; and 
forming a second layer by supplying the oxidant to the substrate, to thereby oxidize the first layer, as recited in claim 14.   

A non-transitory computer-readable recording medium storing a program that causes, by a computer, a substrate processing apparatus to perform a process in a process chamber of the substrate processing apparatus, the process comprising: 
forming a film containing silicon, oxygen, carbon, and nitrogen on a substrate by performing a cycle a predetermined number of times, the cycle including: 
forming a first layer containing silicon, carbon, and nitrogen by performing a set a predetermined number of times, the set including:  32 6075476-1HITACHI 13-0002253US01 
supplying a first precursor, which contains at least two Si-N bonds and at least one Si-C bond in one molecule, to the substrate; and 

forming a second layer by supplying an oxidant to the substrate, to thereby oxidize the first layer, as recited in claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.
All of the references cited on the attached PTO-892 relate to deposition of Si-containing films, namely SiOCN, utilizing processes such as ALD and CVD.

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

/SCOTT B GEYER/           Primary Examiner, Art Unit 2812